Citation Nr: 1637928	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-10 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for status post cholecystectomy. 

2.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease and arterial sclerotic heart disease.

3.  Entitlement to an initial compensable disability rating for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for the above issues.  The Veteran appealed the ratings in these decisions. 

The Board notes that while an increased rating claim for multiple surgical scars was also on appeal, during the course of the appeal a separate 10 percent rating for scars resulting from coronary artery bypass graft was granted in April 2013, and the RO continued a noncompensable rating for surgical scar, right quadrant of abdomen, resulting from cholecystectomy.  As the Veteran stated on his VA Form 9 Substantive Appeal that he sought at 10 percent rating for his scars, and as the Veteran was notified that this issue was considered no longer on appeal in the April 2013 rating decision, and as the Veteran has did not thereafter indicate otherwise, the issue is no longer before the Board. 

In July 2016, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing has been associated with the electronic claims folder. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of increased ratings for coronary artery disease and arterial sclerotic heart disease and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran's status-post cholecystectomy throughout the appeal period has been manifested by severe symptoms of multiple diarrhea, bloating, and abdominal pain episodes per month; as well as having to monitor his food intake daily.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no higher, for status-post cholecystectomy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7318 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  In March 2006, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claims of service connection.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file. Post-service VA treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with his claim for increased rating.  The VA examination report from March 2013 indicates that the examiner recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria. The Board concludes that the examination report of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran testified before the undersigned Veterans Law Judge in July 2016.  With respect to the aforementioned hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing.

Analysis- Status Post Cholecystectomy 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2015).

In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In accordance with Fenderson the Board will determine whether staged ratings are warranted.

The Veteran is rated under Diagnostic Code 7318 for removal of the gallbladder, which states that 10 percent evaluation is warranted where there are mild symptoms, and a 30 percent rating is warranted where there are severe symptoms. 38 C.F.R. § 4.114, Diagnostic Code 7318.

The Board notes that words such as "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In the instant case, the Veteran stated in his May 2007 Notice of Disagreement that he would get painful stomach distention (bloating) and nausea when he would eat certain foods, as well as cramping and diarrhea that kept him within the near vicinity of a bathroom.  He stated the cramping and diarrhea occurred when he did not have something in his stomach, due to a missed meal, or too long between meals.  He stated he told the 2005 VA examiner that episodes of these symptoms are infrequent because he learned to adjust his eating habits and avoid certain food, but would still have the symptoms when he forgot.  He had to alter his eating habits and what types of foods he would eat.  The Veteran reported these same symptoms again on his April 2008 VA Form 9 substantive appeal.  

At a March 2013 Decision Review Officer (DRO) hearing, the Veteran stated he still would have several attacks of diarrhea and bloating each month due to consuming foods and drinks, because he was uncertain what foods would bother him.  He also stated that he would need to snack on a frequent basis to avoid diarrhea and had at least two if not more bowel movements each day.

At a March 2013 VA examination, the examiner noted that the Veteran's condition impacted his work abilities as he has to make sure to eat smaller meals, avoid foods like watermelon, and would have abdominal cramping and diarrhea.

In his July 2016 Board hearing, the Veteran stated that he could not eat certain foods or he would get bloating and diarrhea ranging from one to two episodes a month to every few months, which he considered severe, and that he could not go too long without eating or he would get sick.  

Affording the benefit of the doubt, the Board finds that the Veteran's symptoms of multiple diarrhea, bloating, and abdominal pain episodes per month constitute severe symptoms under Diagnostic Code 7318.  The Veteran has been consistent in his statements that he has to eat multiple small meals per day, be careful of what he eats, and avoid certain foods, but that he will still have episodes of diarrhea, abdominal pain, and multiple bowel movements per day.

Under Diagnostic Code 7318, governing gall bladder removal or cholecystectomy, a 30 percent rating-the highest disability rating available-is for application when there are severe symptoms.  The Veteran has not argued, and the record does not reflect that any other diagnostic codes are applicable in the instant case.  As the Veteran is now in receipt of the maximum rating allowable for the entirety of the appeal period, a higher rating is not warranted under Diagnostic Code 7318 on the basis of the Veteran's symptomatology any time during the claim period.  38 C.F.R. § 4.114, Diagnostic Code 7318.

Extraschedular Consideration of Status Post Cholecystectomy

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating and finds that it is not warranted.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's service-connected gallbladder disability is contemplated and reasonably described by the rating criteria under Diagnostic Code 7318.  See 38 C.F.R. § 4.114.  In this regard, the Veteran's gallbladder removal symptoms are manifested by severe symptoms including multiple diarrhea, bloating, and abdominal pain episodes per month; as well as having to monitor his food intake daily.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 7318.  

In sum, the Board finds that a comparison of the Veteran's status post cholecystectomy with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran was also granted service connection for a low back condition; coronary artery disease and arteriosclerotic heart disease; scars; chronic adjustment disorder; hearing loss; a bilateral knee condition; and hypertension.  The Veteran has at no point during the current appeal indicated that his service-connected disabilities result in a further disability when looked at in combination together, nor do the medical and treatment records reflect that such would be the case.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's status post cholecystectomy.  38 C.F.R. § 4.114, Diagnostic Code 7318.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the March 2013 examiner noted the Veteran's disability did impact his work functioning, the Veteran has not argued and the record does not otherwise reflect that his disability render him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

A rating of 30 percent, but not higher, for status post cholecystectomy from the date of the claim, is granted, subject to the regulations governing the award of monetary benefits.




REMAND

The Veteran essentially contends that his coronary artery disease and arterial sclerotic heart disease are more severe than contemplated by his current rating.  He testified at his July 2016 hearing that his coronary bypass and associated graft should be considered a separate disability from his coronary artery disease.  He testified that he has residuals in his arm due to the removal of his artery for the graft and that he needs to take constant medication as a result of the bypass.  The Veteran was last afforded a VA examination in March 2013; therefore, the Board finds that a new heart examination is warranted to determine the nature and severity of the Veteran's coronary artery disease and arterial sclerotic heart disease, including all symptoms associated with the heart conditions, reflecting any residuals from his bypass and artery graft.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated relevant VAMC records.

2.  Please schedule the Veteran for a VA heart examination to determine the current nature and severity of the Veteran's service-connected coronary artery disease and arterial sclerotic heart disease and hypertension.  The examiner should review the electronic claims file (Virtual VA and VBMS) and indicate in the examination report that this was accomplished.

After performing all necessary testing, to include METs testing, the examiner is asked to address the current nature, severity, and all symptoms of the Veteran's service-connected coronary artery disease and arterial sclerotic heart disease, including the Veteran's claims that he has symptoms due this his bypass, graft, and his medications.  See July 2016 hearing.  

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the symptoms that are associated with the service-connected coronary artery disease and arterial sclerotic heart disease, and any other diagnosed cardiac and noncardiac condition which is not a manifestation of the service-connected coronary artery disease and arterial sclerotic heart disease.  Please indicate if it is not possible to attribute the Veteran's symptoms to each disability separately.  

All opinions must be supported by a complete rationale.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


